-.
-.




                                RNET      GENERAL,
                             OFFXAS




                                Auguat24, 1949

          MP. Ernest Ouinn             Opllllonlo. v-&2
          County Attorney
          El Paso County               lie:   Olarri?iaatioa or *
          El Paso1 Texas                      water well drilling
                                              outfit an an implerent
                                              of husbandry, thelceby
                                              exempting it from
                                              motor vehiole reglatra-
                                              tion,
          Dear Sir9
                                                   of this office on
                    You have asked for the opl~forra.
          the question of whether a water well d~fllfng outfft is an
          Implement of husbandry and therefoae exempt from motor vehl-
          cle registrationunder the terms of Artiole 66750-2, Vernon*e
          Civil Statutes. AcoordQingto the statement of faots aub-
          mitted, the drilling unit is used solely for the purpose of
          dpllllng water wells for lrr4gatlonand farm purposes. The
          public highways are used temporarflg1~ moving the unit from
          one drilling site to another,
                      AxMole 6675a-2, Ve1pnongsCivil Statutes, provides
          in part:
                   %kwry owner of a motor vehhfcle,trailer or
              semi-trailerused or to bs used upon the public
              highways of this State shall apply each yealpto
              the State Highway Department ttiough the County
              Tax Collector of the county In which he re8id.s
              for the registrationof each such veh%ole own&
              or controlledby him for the ensuing OP ourPent
              calendar year OF unexpfred portion thereof; pro-
              vided that where a pub%fc highway separates larrds
              under the dominion OF control of tha owner, the
              operation of a motor vehicaleby such owner> hi8
              agenta or employees,across such highway rhall
              not constitute a use of such motor vehicle upon
              a public highway of this S%ate. Owners of farm
              tpactors. farm trailers, farm aemf-trailers,and
              Implement-sof husbandry, operated or moved tem-
              porarily upon the highways shall not be required
              to register-sueh farm traotors, farm trailers,
              farm se$.-t.sailers,OF implementsof husbandry;
              * a 0 *
Mr. Ernest Guinn, page 2 (v-892)


             Article 8278, Se&ion 3(a), Vornon~s Penal Code,
provides P

          "no vehlole ehall exoeed a total outride
     width, lnoludlng any lo& thereon8 of ninety-
     six (96) lnoher, except that the width of a
     farm tractor shall not exceed nine (9) fret,
     and exoept further, that the limitat1onras
     to sire of vehiole stated in this seotlon
     shall not .applgto implementsof husbandry#
     inoludingmachinery used solely for the pur-
     pose of drilling water wells, and highway
     building ant3malntenanoemaohlnay temprari-
     ly propelled or moved upon the pub110 highways."
          The following definition of 'implementsof
husbandry" is found in Artiole 6675a-1, Vernon(a Civil
Statuter:
          Y(P) *Implementsof husbandry9 shall mean
     farm implements,maohlnery and tools as used in
     tilling the sollp but shall not Include any pas-
     senger car or truok."
         Ballentine defines "Implementsof Husbandry"
a8 follows8
          “Any fnstrumentused directly in the busi-
     neaa of farming> and for no other purpose Is an
     implement of husbandry, Horae rakes9 gang pleas,
     headers9 threshing machines, and combined harves-
     ters are as clearly implementsof husbandry as are
     hand rakes> single plows, sickles, sredles, fs;rt
     or an old fashfoned machine for winnowing.
     I8 no ground for exoluding an implement from the
     operation of the exemption statute because it Is
     an Improvement,and supplant3 a farm implement
     used with less effeotiveneeafor the same purpose,
     Eatate of Klempfi119 Cal. 41, 39 L,Rd, 340, 50
     Pacr.Rep. 1062.
          The machine mentioned by you ir an implementOf
husbandry under the p~ovislons of Artlole 827a, Seotlon 3(a),
Vernongo Penal Code, and the limitationsa8 to the SlsO of
vehleles stated in that seotlon do not apply to such a ma-
ohine. Suoh ie not oonoluslvebut It Is pereuaalve In at-
tempting to arrive at a deofslon on the question presented.
The definition of "implementsof husbandry" found in ArtiOle
:~JT-I.$ Vernongs Civil Statutes, was added to the Aot in
       *
br, Ernest Guinn, page 3. (V-892)


          Implementsof huaban&y we          t from r&a-
tntlon under the proriaions of ArticleTP fia-2. FOP the
pposes   of that Artlole,  "implementsof husband& are
defined in paragraph (P) of Artiole 66Ba-1 as "farm laplo-
wents, machinery and tools as used in tilling the soil, but
shall not lnolude any passenger ear or trunk.”   We ai=e OS
the opinion that the Legislaturedid not Intend to InaluW
and did not in faot Include, within the terms of the deli-



Legislature Intended that any fnstrmment used direotlj l.n
the business of farming, and for no other pwpcse, be in-
oXuded vlthln the terms of the definition.    If, as a matter
of fact, a machine is used rolely for the purpose of &ill-
lng water wells for Irrigation and farm purposes, we oonoluds
that suoh a machine is an implement of husbandry within the
meanlug of the registration   statutea.  Such a machine, If It
Is operated or moved temporarily upon the highways is exempt
from registration under the provisions of Artiole ~67!%-2,
V.C.S.


          A machine used solely for the purpose of
     drilling water wells for irrigationand farm
     gPrposes is an implement of husbandry under
     the provisions of Article 6675a-2, Vernonlo
     Civil Statutes.   Suoh a machine whioh is opsr-
     ated or moved temporarily upon the hlghVa)1,is
     exempt from registratfon  under the provisions
     of the statute.
                              Yours very truly
                          MTORl'TETGEI?ERALOF!PEXAS